           Case 19-20297                  Doc        Filed 06/21/19            Entered 06/21/19 16:29:03                      Desc Main
                                                         Document              Page 1 of 3
Fill in this information to identify the case:
Debtor 1               Les James Buchanan
Debtor 2
(Spouse , if filing)

United States Bankruptcy Court for the District of Utah

Case number 19‐20297 RKM



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                      12/16

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's principal
residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you assert are recoverable
against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor: Nationstar Mortgage LLC d/b/a Mr. Cooper                                   Court Claim No. (if known): 2
Last four digits of any number you use 6093
to identify the debtor's account:

Does this notice supplement a prior notice of postpetition
fees, expenses and charges?
            No
            Yes. Date of Last Notice: 06/04/2019

 Part 1: Itemize Postpetition Fees, Expenses and Charges
 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow account
 disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount, indicate that
 approval in parentheses after the date the amount was incurred.

        Description                                          Dates Incurred                                                            Amount
 1.     Late charges                                                                                                             (1)   $0.00
 2.     Non‐sufficient funds (NSF) fees                                                                                          (2)   $0.00
 3.     Attorney's fees                                                                                                          (3)   $0.00
 4.     Filing fees and court costs                                                                                              (4)   $0.00
 5.     Bankruptcy/Proof of Claim fees                       1/29/19                                                             (5)   $350.00
 6.     Appraisal/Broker's price opinion fees                                                                                    (6)   $0.00
 7.     Property Inspection fees                                                                                                 (7)   $0.00
 8.     Tax advances (non‐escrow)                                                                                                (8)   $0.00
 9.     Insurance advances (non‐escrow)                                                                                          (9)   $0.00
 10.    Property preservation expenses. Specify: _______                                                                        (10) $0.00
 11.    Other. Specify: Plan Review                          2/8/19                                                             (11) $300.00
 12.    Other. Specify: ____________________                                                                                    (12) $0.00
 13.    Other. Specify: ____________________                                                                                    (13) $0.00
 14.    Other. Specify: ____________________                                                                                    (14) $0.00


 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                             Notice of Postpetiton Mortgage Fees, Expenses and Charges                                Page1
          Case 19-20297                  Doc           Filed 06/21/19        Entered 06/21/19 16:29:03           Desc Main
                                                           Document          Page 2 of 3
Debtor 1     Les James Buchanan                                                    Case Number (if known) 19‐20297 RKM
             First Name            Middle Name               Last Name



Part 2:      Sign Here
    The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address
    and telephone number.

    Check the appropriate box.
     I am the creditor.
     I am the creditor's authorized agent.

    I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
    knowledge, information and reasonable belief.

             X /s/ Brian J. Porter                                              Date: 06/21/2019
             Signature

Print:       Brian J. Porter                                                    Title Attorney at Law
             First Name   Middle Name            Last Name

Company Halliday, Watkins & Mann, P.C.
             376 East 400 South, Suite 300
             Number       Street

             Salt Lake City, UT 84111
             City             State                      Zip
Contact Phone: 801‐355‐2886                                                 Email: brian@hwmlawfirm.com




Official Form 410S2                              Notice of Postpetiton Mortgage Fees, Expenses and Charges               Page2
Case 19-20297      Doc     Filed 06/21/19     Entered 06/21/19 16:29:03            Desc Main
                               Document       Page 3 of 3



                              MAILING CERTIFICATE

       The undersigned hereby certifies that a true and correct copy of the foregoing

Notice of Post-Petition Mortgage Fees, Expenses, and Charges was mailed by first class

mail, postage prepaid, or via ECF, this 21st day of June, 2019, to each of the following:

          Les James Buchanan                          David M. Cook
          8058 South Cricket Lane                     Via ECF
          West Jordan, UT 84081                       Debtor’s Attorney
          Debtor
                                                      Lon Jenkins
          United States Trustee                       Via ECF
          Via ECF                                     Chapter 13 Trustee

                                                             /s/ Brian J. Porter
